Citation Nr: 0526321	
Decision Date: 09/26/05    Archive Date: 10/05/05

DOCKET NO.  03-13 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for renal cancer.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for a bilateral knee 
disorder.

5.  Entitlement to service connection for a low back 
disorder.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from January 1942 to December 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating determination of 
a regional office (RO) of the Department of Veterans Affairs 
(VA).  

On his April 2003 substantive appeal, the veteran checked the 
box indicating that he wanted a Board hearing at the RO.  In 
a September 2003 statement in support of claim, the veteran 
indicated that he wanted a hearing at the RO for all the 
appealed issues.  In a hard copy of an e-mail placed in the 
veteran's file, an employee of the RO requested that the 
veteran's representative clarify whether the veteran wanted a 
local hearing, a Board hearing, or both.  In a reply e-mail, 
the veteran's representative indicated that the veteran was 
only requesting a local hearing for all appealed issues.  He 
noted that the veteran stated that time was of the essence.  
In an April 2004 letter, the RO informed the veteran that a 
hearing had been scheduled for June 29, 2004, at the RO.  The 
veteran failed to appear for the requested hearing.  


FINDINGS OF FACT

1.  Any renal cancer was not manifested during service or for 
many years thereafter, nor is any renal cancer otherwise 
related to service.  

2.  Bilateral hearing loss was not manifested during service 
or for many years thereafter, nor is bilateral hearing loss 
otherwise related to service.

3.  Tinnitus was not manifested during service or for many 
years thereafter, nor is tinnitus otherwise related to 
service.

4.  Bilateral knee disability was not manifested during 
service or for many years thereafter, nor is bilateral knee 
disability otherwise related to service.

5.  Low back disability was not manifested during service or 
for many years thereafter, nor is low back disability 
otherwise related to service.


CONCLUSIONS OF LAW

1.  Renal cancer was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

2.  Bilateral hearing loss was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

3.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2004).

4.  Bilateral knee disability, to include arthritis, was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 
1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2004).

5.  Low back disability, to include degenerative joint 
disease of the lumbar spine, was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  
The intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  After reviewing the claims folder, the claimant has 
been notified of the applicable laws and regulations which 
set forth the necessary criteria for the benefits currently 
sought.  The discussions in the August 2002 rating 
determination, the March 2003 statement of the case, and the 
October 2004 supplemental statement of the case informed the 
claimant of the information and evidence necessary to warrant 
entitlement to the benefits sought.  Moreover, in a July 2002 
letter, the veteran was advised of the types of evidence VA 
would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  The 
Board notes that the July 2002 VCAA letter was sent to the 
appellant prior to the August 2002 rating decision.  The VCAA 
notice was therefore timely.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004). 

The Board also notes that the July 2002 letter implicitly 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  In this regard, the 
appellant was repeatedly advised to identify any source of 
evidence and that VA would assist in requesting such 
evidence.  The Board believes that a reasonable inference 
from such communication was that the appellant must also 
furnish any pertinent evidence that the appellant may have 
and that the requirements of 38 C.F.R. § 3.159(b)(1) have 
been met.  The Board further notes that the veteran's 
representatives, in their September 2004 and January 2005 
written arguments, have not identified any additional 
evidence to obtain.  There has been no indication that 
additional treatment records relating to any of the disorders 
currently on appeal are available for review.  The Board 
finds that all notices required by VCAA and implementing 
regulations were furnished to the appellant and that no 
useful purpose would be served by delaying appellate review 
to send out additional VCAA notice letters.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in service, private, and VA, have been obtained.  As 
to the necessity for examinations for the claimed renal 
cancer, low back, and knee disorders, the Board notes that 
the evidence before the Secretary does not, taking into 
account all information and lay or medical evidence 
(including statements of the claimant), indicate that these 
disorders may be associated with the veteran's active 
military service.  The Board finds that the record as it 
stands includes adequate competent evidence to allow the 
Board to decide the case and no further action is necessary.  
See generally 38 C.F.R. § 3.159(c)(4).  No additional 
pertinent evidence has been identified by the claimant as 
relevant to the issues on appeal.  Under these circumstances, 
no further action is necessary to assist the claimant with 
the claim.

Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
malignant tumors, arthritis or organic diseases of the 
nervous system, are presumed to have been incurred in service 
if manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Renal Cancer

A review of the veteran's service medical records reveals no 
evidence of renal cancer.  VA and private treatment records 
following the veteran's period of service also contain no 
evidence or findings of renal cancer.  The Board does note 
that the veteran was diagnosed as having rectal cancer in 
1954.  

Service connection is not warranted for renal cancer.  The 
existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding 
that the VA's and the United States Court of Appeals for 
Veterans Claims interpretation of section 1110 of the statute 
as requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary and 
therefore the decision based on that interpretation must be 
affirmed); See also, Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ; 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  

There does not appear to be any medical evidence of current 
renal cancer.  Nevertheless, assuming for the sake of 
argument that the veteran does have renal cancer, the 
preponderance of the evidence is against a finding that it 
was manifested during service or for many years thereafter.    



Hearing loss and Tinnitus

Pertinent laws and regulations provide that sensorineural 
hearing loss will be presumed to have been incurred in 
service if manifested to a compensable degree within the 
presumptive time period.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The 
Court, in Hensley v. Brown, 5 Vet. App. 155 (1993), indicated 
that 38 C.F.R. § 3.385 does not preclude service connection 
for a current hearing disability where hearing was within 
normal limits on audiometric testing at separation from 
service if there is sufficient evidence to demonstrate a 
relationship between the veteran's service and his current 
disability.  The Board notes that the Court's directives in 
Hensley are consistent with 38 C.F.R. § 3.303(d) which 
provides that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R.§ 3.303(d).

The Board notes that the military occupational specialty 
listed on the veteran's DD Form 214 was that of an airplane 
crew chief.  In support of his claim, the veteran submitted a 
statement from his private physician, J. Bowling, M.D., 
indicating that that it was his opinion that the veteran's 
hearing loss and tinnitus were at least as likely as not 
related to noise exposure while he was an aircraft mechanic 
in service.  

The veteran was afforded a VA examination in June 2003.  The 
examiner noted that the only tests performed at entrance and 
exit examinations were whisper tests and that this test was 
not a standardized or accepted form of testing because it 
could easily miss a high frequency hearing loss.  

It was noted that the veteran reported having a history of 
hearing loss in both ears with an unknown date of onset.  He 
also noted having a ringing in both ears since 1948, which 
occurred about three times per week.  The veteran stated that 
he worked on the flightline when in the military from 1942 to 
1945 and did not wear hearing protection.  He also noted 
working as a farmer and as a tractor operator following 
service.  

An audiological evaluation revealed pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
45
50
50
LEFT
40
50
50
50
55

Speech recognition testing was 94 percent for both the left 
and right ear.  

Otoscopic examination revealed clear ear canals and intact 
tympanic membranes.  Audiometric test results indicated a 
mild to severe sensorineural hearing loss, bilaterally.  
Speech recognition abilities were excellent for both ears.  

The examiner indicated that for the 500 to 4000 Hertz range, 
the veteran had bilateral mild to moderate sensorineural 
hearing loss.  It was also noted that the veteran reported 
having a ringing in both ears that occurred three times per 
week.  The examiner indicated that this was normal "head 
noise" and was not considered true tinnitus.  The examiner 
stated that there was not enough evidence to make an opinion 
regarding etiology of hearing loss without speculation.  The 
examiner did note that the veteran's hearing loss 
configuration was not a typical configuration of a noise 
induced hearing loss.  

After weighing the evidence, the Board must conclude that the 
preponderance of the evidence is against service connection 
for hearing loss and tinnitus.  The only competent evidence 
in support of the veteran's contentions is the one sentence 
statement from Dr. Bowling received in 2002, over 50 years 
after the veteran's service.  Dr. Bowling acknowledges the 
veteran's military occupation as an aircraft mechanic, but 
otherwise does not offer any support for the opinion.  On the 
other hand, the June 2003 VA examiner's notation that the 
veteran's hearing loss configuration was not typical of a 
noise induced hearing loss appears to be significant and 
offers more support for the June 2003 opinion.  Moreover, the 
June 2003 examiner commented that the veteran may not have 
true tinnitus.  Further, the June 2003 examiner indicated 
that opinions could not be offered without resort to 
speculation.  The Board finds that the rationale accompanying 
the June 2003 opinion outweighs the unsupported opinion by 
Dr. Bowling.  

Bilateral Knee Disorder

A review of the veteran's service medical records reveal that 
there were no complaints or findings of a knee disorder in 
service.  At the time of the veteran's December 1945 service 
separation examination, normal findings were reported for the 
musculoskeletal system.  The were also no findings or 
complaints of knee problems noted in the "Remarks, special 
tests, or other defects" section of the examination.  

There were also no reports or findings of a knee disorder in 
the years immediately following service.   

The first objective medical finding of any knee disorder was 
not until many years after service.  X-rays taken of the 
veteran's knees in January 2001 revealed degenerative changes 
in both knees.  

Having reviewed the record, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for any knee disorder.  Although the veteran has 
been currently diagnosed with degenerative joint disease of 
the knees, there is no documented evidence of either of these 
disorders for many years following service.  Moreover, the 
veteran is not competent as a lay person to provide opinions 
on medical causation.  See Espiritu 

As to continuity of symptomatology, the Board notes that the 
veteran's recent statements relating the onset of his current 
knee disorders to service are in conflict with the inservice 
treatment records and the lack of treatment for any knee 
disorder in the years immediately following service.  

The Board is presented with lay assertions of knee disorders 
due to service.  However, there was no knee disorder 
identified during service or in proximity to service and 
there has been no competent medical evidence presented 
linking any current knee disorder to the veteran's period of 
service.  The preponderance of the evidence is against the 
claim of service connection for a knee disorder and there is 
no doubt to be resolved.

Low Back Disorder

A review of the veteran's service medical record  reveals 
that there were no complaints or findings of a back disorder 
in service.  At the time of the veteran's December 1945 
service separation examination, normal findings were reported 
for the musculoskeletal system.  The were also no findings or 
complaints of back problems noted in the "Remarks, special 
tests, or other defects" section of the examination.  

There were also no objective medical findings of a back 
disorder in the years immediately following service.  

In support of his claim, the veteran submitted several lay 
statements.  In an August 2002 letter, J. A., a friend of the 
veteran, indicated that he had known the veteran since 1966 
and that he had had back trouble since that time.  In a 
letter received in August 2002, J. M., indicated that he had 
known the veteran since high school and that he remembered 
the veteran having a back problem for many years although he 
could not recall how far back.  

In a letter received in August 2002, F. T., a friend of the 
veteran, indicated that he and the veteran attended high 
school in the late 1930's and that he was aware of the 
veteran's chronic back problems.  He noted that they both 
played sports and that the veteran had to sit out of football 
and basketball practice on several occasions due to his bad 
back.  He also indicated that the veteran missed several 
games.  

In a letter received in August 2002, E. P. indicated that he 
had known the veteran since the 1930's and that he remembered 
the veteran complaining of back problems due to the duties he 
performed in service.  He stated that the veteran had 
complained of serious back pain for the past 40 years.

In a handwritten statement, received in September 2002, the 
veteran's wife indicated that she had dated the veteran for 
months before he was discharged and that he was troubled with 
back problems many times in 1944-45.  

In an October 2002 letter, the veteran stated that on or 
about January 11, 1944, he was using a pressure spray system 
to clean his aircraft.  He noted that the platform he was on 
gave way and that he fell on his back with the pressure spray 
landing on top of him.  He stated that his back had not been 
the same since that time.  

In his April 2003 substantive appeal, the veteran indicated 
that he injured his lower back while jumping out of a B-29.  
He also noted that as a crew chief he had to check everything 
prior to the plane leaving the airport.  

The Board does note that the veteran has been recently 
diagnosed as having degenerative joint disease of the lumbar 
spine.  

Having reviewed the record, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for any back disorder.  Although the veteran has 
been currently diagnosed with degenerative joint disease of 
the lumbar spine, there is no objective medical evidence of 
this disorder for many years following service.  Moreover, 
the veteran is not competent as a lay person to provide 
opinions on medical causation.  See Espiritu   Likewise, the 
lay statements received from various individuals as to the 
etiology of the veteran's low back disorder and its relation 
to his period of service are also of little probative value 
as these individuals are also not competent to render 
opinions as to medical causation.   

As to continuity of symptomatology, the Board notes that the 
veteran's recent statements relating the onset of his current 
low back disorder to service are in conflict with the 
inservice treatment records and the lack of treatment for any 
back disorder in the years immediately following service.  

The Board is presented with lay assertions of a low back 
disorder due to service.  However, there was no back disorder 
identified during service or in proximity to service and 
there has been no competent medical evidence presented 
linking any current low back disorder to the veteran's period 
of service.  Further, arthritis was not manifested within a 
year of discharge from service. The preponderance of the 
evidence is against the claim of service connection for a low 
back disorder and there is no doubt to be resolved.


ORDER

The appeal is denied as to all issues.  



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


